
	

113 HRES 517 : Raising a question of the privileges of the House.
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 517
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mr. Kildee submitted the following resolution; which was laid on the table
		
		RESOLUTION
		Raising a question of the privileges of the House.
	
	
		Whereas on March 5, 2014, during a hearing before the House Committee on Oversight and	Government
			 Reform, Committee Chairman Darrell E. Issa gave a statement and then posed
			 ten questions to former Internal Revenue Service official Lois Lerner, who
			 stated that she was invoking her Fifth Amendment right not to testify;
		Whereas the Committee's Ranking Member, Rep. Elijah E. Cummings, clearly sought
			 recognition to take his turn for questions under Committee and House
			 Rules;
		Whereas, Chairman Issa then unilaterally adjourned the hearing and refused to allow him to make any
			 statement or ask any questions;
		Whereas Ranking Member Cummings protested immediately, stating: Mr. Chairman, you cannot run a Committee like this. You just cannot do this. This is, we are better
			 than that as a country, we are better than that as a Committee.
			
		Whereas, Chairman Issa then returned and allowed Ranking Member Cummings to begin his statement,
			 but
			 when it became clear that Chairman Issa did not want to hear what Ranking
			 Member Cummings was saying, turned off Ranking Member Cummings'
			 microphone, ordered Republican staff to close it down, and repeatedly signaled to end the hearing with his hand across his neck;
		Whereas Ranking Member Cummings objected again, stating: You cannot have a one-sided investigation. There is absolutely something wrong with that.;
		Whereas Chairman Issa made a statement of his own and posed questions during the hearing, but
			 refused to allow other members of the	Committee, and in particular the
			 Ranking Member who had sought recognition, to make statements under the
			 five-minute rule in violation of House Rule  XI;
		Whereas Chairman Issa instructed the microphones be turned off and adjourned the hearing without a
			 vote or a unanimous consent agreement in violation of Rule XVI because he
			 did not want to permit Ranking Member Cummings to speak;
		Whereas Chairman Issa's abusive behavior on March 5 is part of a continuing pattern in which he has
			 routinely excluded members of the Committee from investigative meetings,
			 has turned off Members' microphones while they were questioning a witness,
			 attempted to prevent witnesses from answering questions, and has provided
			 information to the press before sharing it with Committee members;
		Whereas on July 18, 2003, former Chairman of the Ways and Means Committee, Bill Thomas (R–CA)
			 asked the United States Capitol Police to remove minority members of the
			 Committee from the library where they were having a discussion about a
			 pending committee mark up, and subsequently came to the well of the U.S.
			 House of Representatives to publicly apologize for his belligerent
			 behavior;
		Whereas Chairman Issa has violated Clause 1 of Rule XXIII of the Code of Official Conduct which
			 states that A Member, Delegate, Resident Commissioner, officer or employee of the House shall behave at all
			 times in a manner that shall reflect creditably on the House: Now, therefore, be it
	
		That the House of Representatives strongly condemns the offensive and disrespectful manner in which
			 Chairman  Darrell E. Issa conducted the hearing of the House Committee on
			 Oversight and Government Reform on March 5, 2014, and requires that he
			 come to the well of the House to issue a public apology to Members of the
			 House.
		
